RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-171806 Pricing Supplement Dated September 30, 2011 To the Product Prospectus Supplement ERN-EI-1 Dated January 28, 2011, Prospectus Dated January 28, 2011, and Prospectus Supplement Dated January 28, 2011 Buffered Bullish Enhanced Return Notes Linked to the S&P 500® Index, Due April 4, 2013 Royal Bank of Canada Royal Bank of Canada is offering the Buffered Bullish Enhanced Return Notes (the “Notes”) linked to the performance of the Reference Asset named below. The CUSIP number for the Notes is 78008TUX0. The Notes provide a 200% leveraged return if the level of the Reference Asset increases from the Initial Level to the Final Level, subject to the Maximum Redemption Amount of 122% of the principal amount of the Notes. The Notes do not pay interest, and investors are subject to one-for-one loss of the principal amount of the Notes for any percentage decrease from the Initial Level to the Final Level of more than 10%. Any payments on the Notes are subject to our credit risk. Issue Date: October 5, 2011 Maturity Date: April 4, 2013 The Notes will not be listed on any U.S. securities exchange. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page 1 of the prospectus supplement dated January 28, 2011, “Additional Risk Factors Specific to the Notes” beginning on page PS-4 of the product prospectus supplement dated January 28, 2011, and “Selected Risk Considerations” on page P-6 of this pricing supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Price to public 100.00% $ Underwriting discounts and commissions 0.25% $ Proceeds to Royal Bank of Canada 99.75% $ The price at which you purchase the Notes includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the Notes.As a result, you may experience an immediate and substantial decline in the market value of your Notes on the Issue Date. RBC Capital Markets, LLC, which we refer to as RBCCM, acting as agent for Royal Bank of Canada, received a commission of $2.50 per $1,000 in principal amount of the Notes and used that commission to allow selling concessions to other dealers of $2.50 per $1,000 in principal amount of the Notes. The other dealers may forgo, in their sole discretion, some or all of their selling concessions.The price of the Notes included a profit of $11.00 per $1,000 in principal amount of the Notes earned by Royal Bank of Canada in hedging its exposure under the Notes. The total of the commission received by RBCCM, which includes concessions to be allowed to other dealers, and the hedging profits of Royal Bank of Canada, was $13.50 per $1,000 in principal amount of the Notes. We may use this pricing supplement in the initial sale of the Notes.In addition, RBC Capital Markets, LLC or another of our affiliates may use this pricing supplement in a market-making transaction in the Notes after their initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBC Capital Markets, LLC Buffered Bullish Enhanced Return Notes Linked to the S&P 500® Index, Due April 4, 2013 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series E Underwriter: RBC Capital Markets, LLC Reference Asset: S&P 500® Index Bloomberg Ticker: SPX Currency: U.S. Dollars Minimum Investment: $1,000 and minimum denominations of $1,000 in excess thereof Pricing Date: September 30, 2011 Issue Date: October 5, 2011 CUSIP: 78008TUX0 Valuation Date: April 1, 2013 Payment at Maturity (if held to maturity): If, on the Valuation Date, the Percentage Change is positive, then the investor will receive an amount per $1,000 principal amount per Note equal to the lesser of: 1. Principal Amount + (Principal Amount x Percentage Change x Leverage Factor); and 2. Maximum Redemption Amount If, on the Valuation Date, the Percentage Change is less than or equal to 0%, but not by more than the Buffer Percentage (that is, the Percentage Change is between zero and -10%), then the investor will receive the principal amount only. If, on the Valuation Date, the Percentage Change is negative, by more than the Buffer Percentage (that is, the Percentage Change is between -10.01% and -100%), then the investor will receive a cash payment equal to: Principal Amount + [Principal Amount x (Percentage Change + Buffer Percentage)] Percentage Change: The Percentage Change, expressed as a percentage, is calculated using the following formula: Final Level - Initial Level Initial Level Initial Level: Final Level: The closing level of the Reference Asset on the Valuation Date. RBC Capital Markets, LLC P-2 Buffered Bullish Enhanced Return Notes Linked to the S&P 500® Index, Due April 4, 2013 Leverage Factor: 200% (subject to the Maximum Redemption Amount) Maximum Redemption Amount: 122% multiplied by the principal amount Buffer Percentage: 10% Buffer Level: 1,018.28 (90% of the Initial Level, rounded to two decimal places) Maturity Date: April 4, 2013, subject to extension for market and other disruptions, as described in the product prospectus supplement dated January 28, 2011. Term: Eighteen (18) months Principal at Risk: The Notes are NOT principal protected.You may lose a substantial portion of your principal amount at maturity if there is a percentage decrease from the Initial Level to the Final Level of more than 10%. Calculation Agent: RBC Capital Markets, LLC U.S. Tax Treatment: By purchasing a Note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the Note as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the Notes are uncertain and the Internal Revenue Service could assert that the Notes should be taxed in a manner that is different from that described in the preceding sentence.Please see the discussion (including the opinion of our counsel Morrison & Foerster LLP) in the product prospectus supplement dated January 28, 2011 under “Supplemental Discussion of U.S. Federal Income Tax Consequences,” which applies to the Notes. Secondary Market: RBC Capital Markets, LLC (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issue Date.The amount that you may receive upon sale of your Notes prior to maturity may be less than the principal amount of your Notes. Listing: The Notes will not be listed on any securities exchange. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 28, 2011). Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on pages P-2 and P-3 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement dated January 28, 2011, as modified by this pricing supplement. RBC Capital Markets, LLC P-3 Buffered Bullish Enhanced Return Notes Linked to the S&P 500® Index, Due April 4, 2013 ADDITIONAL TERMS OF YOUR NOTES You should read this pricing supplement together with the prospectus dated January 28, 2011, as supplemented by the prospectus supplement dated January 28, 2011 and the product prospectus supplement dated January 28, 2011, relating to our Senior Global Medium-Term Notes, Series E, of which these Notes are a part. Capitalized terms used but not defined in this pricing supplement will have the meanings given to them in the product prospectus supplement. In the event of any conflict, this pricing supplement will control.The Notes vary from the terms described in the product prospectus supplement in several important ways.You should read this pricing supplement carefully. This pricing supplement, together with the documents listed below, contains the terms of the Notes and supersedes all prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, brochures or other educational materials of ours. You should carefully consider, among other things, the matters set forth in “Risk Factors” in the prospectus supplement dated January 28, 2011 and “Additional Risk Factors Specific to the Notes” in the product prospectus supplement dated January 28, 2011, as the Notes involve risks not associated with conventional debt securities.
